***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            RAMON LOPEZ v. COMMISSIONER
                  OF CORRECTION
                     (AC 43240)
                       Alvord, Clark and Norcott, Js.

                                  Syllabus

The petitioner, who had been convicted of murder, two counts of attempt
   to commit murder, and two counts of assault in the first degree, sought
   a writ of habeas corpus, claiming that the state failed to disclose certain
   information during his criminal case, that his first habeas counsel ren-
   dered ineffective assistance, and alleging a claim of actual innocence.
   The habeas court rendered judgment denying the habeas petition, and
   the petitioner, on the granting of certification, appealed to this court.
   Held that the judgment of the habeas court denying the petition for a
   writ of habeas corpus was affirmed; because the habeas court’s memo-
   randum of decision thoroughly addressed the petitioner’s arguments
   raised in this appeal, this court adopted the habeas court’s well reasoned
   decision as a proper statement of the relevant facts and applicable law
   on the issues.
       Argued September 21—officially released November 2, 2021

                            Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Sferrazza, J.; judgment
denying the petition, from which the petitioner, on the
granting of certification, appealed to this court.
Affirmed.
   Michael W. Brown, for the appellant (petitioner).
  Timothy F. Costello, senior assistant state’s attorney,
with whom, on the brief, were Joseph T. Corradino,
state’s attorney, and Emily Dewey Trudeau, assistant
state’s attorney, for the appellee (respondent).
                          Opinion

   PER CURIAM. The petitioner, Ramon Lopez, appeals
from the judgment of the habeas court denying his
petition for a writ of habeas corpus. On appeal, the
petitioner claims that the court improperly rejected (1)
his claim that the state, in violation of Brady v. Mary-
land, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215
(1963), failed to disclose certain information during the
criminal case, (2) his claim that his first habeas counsel
rendered ineffective assistance, and (3) his actual inno-
cence claim. We affirm the judgment of the habeas
court.
   After a jury trial, the petitioner was convicted of
murder in violation of General Statutes § 53a-54a (a),
two counts of attempt to commit murder in violation
of General Statutes §§ 53a-49 (a) and 53a-54a (a), and
two counts of assault in the first degree in violation of
General Statutes § 53a-59 (a) (5). He was sentenced to
a total effective term of 100 years of incarceration. On
direct appeal, our Supreme Court affirmed the judgment
of conviction. State v. Lopez, 280 Conn. 779, 782–83,
911 A.2d 1099 (2007). In 2005, the petitioner brought
his first habeas action claiming ineffective assistance
of his criminal trial counsel. The court denied habeas
relief. Lopez v. Commissioner of Correction, Superior
Court, judicial district of Tolland, Docket No. CV-05-
4000857-S (January 4, 2012). This court affirmed the
denial per curiam. Lopez v. Commissioner of Correc-
tion, 150 Conn. App. 905, 93 A.3d 181, cert. denied, 314
Conn. 922, 100 A.3d 853 (2014).
   The petitioner filed this second petition for a writ of
habeas corpus in July, 2012. The petitioner pursued
claims of, inter alia, a Brady violation, ineffective assis-
tance of his first habeas counsel, and actual innocence.
Following a trial, the habeas court, Sferrazza, J., issued
a memorandum of decision denying the amended peti-
tion for a writ of habeas corpus. On May 31, 2019, the
court granted the petition for certification to appeal.
   On appeal, the petitioner claims that the court
improperly rejected his claims of a Brady violation,
ineffective assistance of his first habeas counsel, and
actual innocence.1 Specifically, the petitioner argues
that ‘‘[t]he petition should have been granted on the
Brady claim because the state’s disclosure . . . was
inadequate, and the authority the habeas court refer-
enced to support its conclusion is too distinguishable
to hold persuasive weight,’’ the habeas court incorrectly
concluded that the first habeas counsel was effective,
and ‘‘the habeas court’s conclusion that the petitioner
had not proven his innocence was based upon several
critical legal errors.’’
  We have examined the record and considered the
briefs and arguments of the parties, and conclude that
the judgment of the habeas court should be affirmed.
In denying the petition, the court issued a thorough and
well reasoned memorandum of decision, which is a
proper statement of the relevant facts and the applica-
ble law on the issues. We therefore adopt the decision as
our own. See Lopez v. Warden, Superior Court, judicial
district of Tolland, Docket No. CV-XX-XXXXXXX-S (May
1, 2019) (reprinted at 208 Conn. App. ,         A.3d ).
‘‘It would serve no useful purpose for this court to
repeat the discussion therein contained.’’ Norfolk &
Dedham Mutual Fire Ins. Co. v. Wysocki, 243 Conn.
239, 241, 702 A.2d 638 (1997); see also Shaheer v. Com-
missioner of Correction, 207 Conn. App. 449, 453,
A.3d     (2021).
      The judgment is affirmed.
  1
    The petitioner also claims on appeal that the court abused its discretion
in dismissing several related claims prior to the habeas trial. Prior to trial,
a good cause hearing was held relating to several counts of the fourth
amended petition. At the hearing, the petitioner sought to present evidence
that would show that, at his criminal trial, a witness had falsely testified
about an alleged cooperation agreement or similar understanding. However,
the habeas court, Oliver, J., dismissed the claims. The petitioner urges us
to conclude that there was good cause to support these claims, and, there-
fore, the habeas court erred in dismissing them. Subsequently, the petitioner
added claims involving the same alleged false testimony to his seventh
amended petition. At the outset of trial, the habeas court, Sferrazza, J.,
dismissed those claims. On appeal, the petitioner argues that the claims
were improperly dismissed.
   Additionally, the petitioner claims on appeal that the prosecutor at the
petitioner’s criminal trial was improperly exempted from the habeas court’s
order sequestering the witnesses. The petitioner argues that the habeas
court abused its discretion ‘‘by allowing the prosecutor from the criminal
trial, who was alleged in the amended petition to have violated the petition-
er’s constitutional rights, to participate closely in the habeas trial over the
petitioner’s objection’’ because exempting the prosecutor from the seques-
tration order ‘‘violated the petitioner’s statutory and constitutional rights.’’
   After a careful review of the record, as well as the parties’ briefs and
relevant law, we are convinced that these claims lack merit and that the
habeas court acted properly when it dismissed the claims and excluded the
prosecutor from the sequestration order.